Title: To George Washington from William Heath, 23 February 1782
From: Heath, William
To: Washington, George


                  
                     
                     Dear General,
                     Head quarters, Highlands February 23 1782
                  
                  The time of service, for which the levies under the command of general Waterbury are engaged, expires the last of this month; and although the legislature of the state of Connecticut have ordered another detachment of militia to do duty on the lines at Stamford, I am apprehensive a very good work, and convenient huts for the accomodation of troops, which have been erected at that place, may be in great danger of being destroyed—I have therefore sent a detachment of regular troops to that post for a few days, until the militia can be detached and arrive, when they are to return.
                  We have, fortunately, removed all the arms and military stores from Claverack to Fishkill and Fishkill landing, from whence such as can be stored at West-point, will be removed there as soon as it can be effected.  Inclosed is an invoice of the articles.  Colonel Hughes has great credit for the dispatch with which he removed these stores from Claveract to Fishkill.  He informs me some articles were lost or plundered between Boston and Claverack—that he has written back to the principal persons on the route to make enquiry—And the person who received the stores at Claverack has noted on the receipts of those persons whose loads were deficient, what was wanting.
                  I take the liberty to inclose an arrangement of the subalterns of the Massachusetts line.  As great care and pains have been taken by the board I believe the arrangement is as accurate as can be obtained.  General Glover was the third person of the board, but was gone before the arrangement was copied—He informed me that he had concurred with the other officers in it.  If it meets your Excellency’s approbation, on your signifying it, I will make it known.  It has been long delayed, and those concerned are anxious to know their rank.
                  I have obtained from colonel Varick the revision of the rank of the captains of the Massachusetts line which was lodged among your Excellency’s papers.  It appears that although the arrangement was complete when given in, it is now far otherwise from the promotion of several Captains to majorities, the death and resignations of many others, and promotions of some subalterns to captains.  I have therefore requested the former board vizt general, and field officers commanding regiments, in the Massachusetts line to complete the list by putting the whole forward as they stood before, closing the intervals occasioned by the different casualties before mentioned, when the list shall be presented to your Excellency.
                  The inclosed from general Paterson was handed to me yesterday.  I wish your Excellency’s opinion on the subject of it.  I have the honor to be, With the highest respect, Your Excellency’s Most obedient servant
                  
                     W. Heath
                  
                  
                     P.S.  General Schuyler, in his letter respecting the military stores—that he had obtained a militia guard, and promised them pay, until one could be sent from Albany—concludes, "Should it not be in your power to reimburse the expence of the guard, which may amount to £15 or £20, be pleased to advise me of it, that I may apply to the commander in chief."  As it is not in my power to reimburse the expence, I will inform him that I have represented the matter to your Excellency—and wait your answer.
                  
                  
                     W. H.
                     
                  
                Enclosure
                                    
                     
                        Sir
                        West Point 22d Feby 1782
                     
                     By one of my friends (a great tho private Whig) I have found that the famous Indian Brant has met with an affront from the British, & has declared he will never take arms again in their favour.
                     It is also hinted to me that a certainty of good treatment will bring him to our Camp.
                     I have this from a good man but must beg it may not be hinted out of doors, least he might suffer, being intirely under the power of British Government.
                     I shall not take any measures untill I hear from you, but think that advantages may be taken, that will be of the greatest advantage to the .  I am with esteem & respect your very humble servant 
                     
                        John Paterson
                     
                  
                  
               